Citation Nr: 1042995	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to March 1980, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in September 2010 
in Washington, DC.  However, the Veteran failed to report to that 
hearing.  As the record does not contain any for his failure to 
report to this hearing, the Board deems the Veteran's request for 
an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The record includes credible lay evidence that the Veteran 
suffered an in-service parachuting injury which has been related 
to his current degenerative disc disease of the lumbar spine by 
competent medical evidence.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative disc disease of the lumbar spine, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

The first requirement is met as the medical evidence shows that 
the Veteran has been diagnosed as having degenerative disc 
disease of the lumbar spine.  

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, 
the Veteran has claimed an in-service parachuting injury on 
February 10, 1976.  His account of this accident is contained in 
his January 2007 letter, his October 2008 RO hearing testimony, 
and his October 2008 statement.  This account was corroborated by 
a letter dated April 2010 from the Veteran's fellow service 
member, H.M.P.  This letter, which is consistent with the 
Veteran's account of the incident, stated that on February 10, 
1976, H.M.P. was acting as Drop Zone Safety Officer during a 
battalion training parachute drop and gave the Veteran, the then 
battalion commander, the go-ahead for jump.  During the course of 
the Veteran's jump, a strong gust of wind swept across the drop 
zone, catching the Veteran's parachute and causing him to land 
hard and be dragged a few hundred feet.  This hard landing was 
commemorated with a plaque.  The Veteran has also submitted a 
photograph of this plaque, but the writing on it beyond the date 
is unclear.  As both the Veteran and H.M.P. were directly 
involved in this parachute jump, they are competent to provide 
lay evidence of what occurred.  Likewise, the Board finds theses 
account credible, particularly in light of their consistency.  
Therefore, the Veteran's testimony is found to be competent and 
credible evidence of the injury and the in-service occurrence 
requirement is met.

The third and final requirement for direct service connection is 
a nexus between the in-service parachute accident and the 
diagnosed low back condition.  Id.  To this end, the Veteran has 
undergone two VA medical examinations and submitted a private 
medical opinion.  The July 2006 VA medical examiner did not 
provide a medical nexus opinion, stating that to do so without 
any documentation of problems with the Veteran's back in-service 
would require him to resort to speculation.  The July 2007 
statement of Dr. J.T.M., medical professor at Duke University 
Medical School, found that the onset of the Veteran's current low 
back condition was more likely than not the result of a severe 
impact, such as a fall.  He further recounted the Veteran's 
account of his in-service parachute accident, which he described 
as the kind of a severe impact likely to cause this condition.  
The May 2008 VA examiner did not address this accident 
specifically before concluding that the Veteran's current low 
back condition was not related to parachute jumps in service 
because there was no in-service diagnosis and no document 
continuity of care for this condition dating back to his service.  
Thus, the private medical opinion is the only one which 
contemplates the specific injury in question.  While that opinion 
does suggest that another severe impact could also result in the 
Veteran's current disability, the record does not suggest that 
the Veteran ever suffered another such injury.  As the evidence 
is at least in equipoise, the benefit of the doubt doctrine is 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Resolving doubt in favor of the Veteran, the 
third requirement for direct service connection has been met.

After reviewing all the evidence of record, the Board finds that 
the preponderance of the medical evidence is in favor of service 
connection for a low back condition.  The benefit sought on 
appeal is accordingly allowed.


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


